EXHIBIT 12.1 TOYOTA MOTOR CREDIT CORPORATION CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES Years ended March 31, (Dollars in millions) Consolidated income (loss) before provision for income taxes $ Fixed charges: Interest1 $ Portion of rent expense representative of the interest factor (deemed to be one-third) 8 8 8 8 7 Total fixed charges $ Earnings available for fixed charges $ Ratio of earnings to fixed charges (A) (A) 1 Components of interest expense are discussed under “Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, Interest Expense.” (A) Due to our loss in fiscal years 2009 and 2008, the ratio of earnings to fixed assets was less than one.We must generate additional earnings equal to pre-tax loss to achieve a coverage of one to one.
